Citation Nr: 1418125	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  11-20 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Portland, Oregon


THE ISSUES

1.  Evaluation of posttraumatic stress disorder (PTSD) with depression, rated 30 percent disabling until September 13, 2011 and 50 percent disabling thereafter.

2.  Entitlement to a total disability rating by reason of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from December 2009 and June 2010 rating decisions issued by the Regional Office (RO) in Portland, Oregon.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2013.

The issue(s) of entitlement to a higher initial rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

On May 27, 2013, the Veteran notified VA that withdrawal of the appeal with respect to the issue of entitlement to TDIU was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant  has withdrawn this appeal with respect to the issue of TDIU and, hence, there remain no allegations of errors of fact or law for appellate consideration with respect to the TDIU claim.  Accordingly, the Board does not have jurisdiction to review the appeal of that issue and it is dismissed.


ORDER

The claim for entitlement to TDIU is dismissed.


REMAND

The Veteran's VA treatment records show that he is receiving fee-based private counseling services for his PTSD. Additionally, at his hearing he testified that he was receiving services from a private therapist whom he believed was a VA contractor.  The Veteran expressed that he believed his therapist knew more about his psychological condition than the VA examiners did.  In light of this, his private treatment records should be obtained, if possible.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all psychological treatment that he received for his PTSD, and specifically, to identify and provide an appropriate release for the private therapist who treats his PTSD.  Thereafter, to the extent appropriate releases are obtained, all identified records should be obtained and associated with the claims file.  If records are identified but cannot be obtained, the efforts made to obtain the records should be documented in the claims file, and the Veteran should be notified of VA's inability to obtain the records.  The Veteran should also be notified that he may obtain the records himself and send them to VA.

2.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains less than fully favorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Thereafter, if indicated, the case should be returned to the Board for appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


